                                           Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TRUSTED KNIGHT CORPORATION,                     Case No. 19-cv-01206-EMC
                                   8                    Plaintiff,
                                                                                           ORDER RE CLAIM CONSTRUCTION
                                   9             v.

                                  10       INTERNATIONAL BUSINESS
                                           MACHINES CORPORATION (IBM),
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15                                       I.      INTRODUCTION

                                  16          Plaintiff Trusted Knight Corporation (“Trusted Knight”) brings this action against

                                  17   Defendant International Business Machines Corporation (“IBM”), accusing IBM of infringing

                                  18   Trusted Knight’s United States Patent No. 9,503,473 (“the ’473 Patent”). On June 2, 2020, the

                                  19   parties appeared before the Court for a claim construction hearing, and on June 9, 2020, the parties

                                  20   submitted supplemental briefing on the role that predecessor claims play in the construction of

                                  21   subsequent claims. The parties have asked the Court to construe only one term, which appears in

                                  22   claims 1, 11, 22, and 26 of the ’473 patent.1

                                  23

                                  24

                                  25
                                       1
                                  26    Originally, the parties asked the Court to construe two terms, but shortly before the claim
                                       construction hearing, the parties notified the Court that they had agreed to construe the term “an
                                  27   Application Programming Interface (API) stack,” as “an API stack, accessed by a web browser
                                       application, including web browser and operating system APIs.” See Transcript of June 2, 2020
                                  28   Proceedings at 4, Docket No. 86. Accordingly, the Court adopts the parties’ agreed upon
                                       construction of the term “an Application Programming Interface (API) stack.”
                                            Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 2 of 13




                                   1                                       II.     BACKGROUND

                                   2   A.      The ’473 Patent

                                   3           Trusted Knight filed this lawsuit against IBM on March 5, 2019, alleging infringement of

                                   4   its ’473 patent, which issued on November 22, 2016. See Docket No. 1. The ’473 patent is

                                   5   entitled “Apparatus, System, and Method for Protecting Against Keylogging Malware,” and it

                                   6   “relates to systems and methods for preventing key logger malware that utilizes form grabbing

                                   7   techniques to steal financial and identity information from users’ browsers.” See ’473 Patent at

                                   8   1:21–24. The patent contends that “[k]ey logging is a method of capturing keyboard input to a

                                   9   computer or computing device,” which “is a common technique for obtaining passwords and

                                  10   sensitive information using unauthorized software.” Id. at 1:50–53. This is the second patent

                                  11   infringement case between the parties, as Trusted Knight explains: “The first case involved U.S.

                                  12   Patent No. 8,316,445 (‘the ’445 Patent’) which is an ancestor of the ’473 Patent. The ’473 Patent
Northern District of California
 United States District Court




                                  13   incorporates by reference the entire disclosure of the ’445 Patent.” See Opening Claim

                                  14   Construction Brief (“Opening Brief”) at 4, Docket No. 62.

                                  15           On March 28, 2019, IBM filed an answer and counterclaim against Trusted Knight,

                                  16   seeking a declaration of patent non-infringement and a declaration of patent invalidity. See

                                  17   Docket No. 16. Claim construction briefing was completed on May 1, 2020. See Docket Nos. 62,

                                  18   67, and 71. The Court held a tutorial via Zoom webinar on May 15, 2020. See Docket No. 77.

                                  19   B.      The Relevant Claims

                                  20           The text of the relevant claims is provided below (with term to be construed in bold).

                                  21                  1.      Claim 1

                                  22        1. A method for preventing software key logging executable by a microprocessor,

                                  23           comprising:

                                  24                  installing and maintaining an anti-key lodger [sic] at a most privileged access level

                                  25                  for browser events in an Application Programming Interface (API) stack; detecting,

                                  26                  by the anti-key logger, a browser form Submission initiation call event associated

                                  27                  with data inputs entered by a user, wherein the form submission initiation call event

                                  28                  is an OnSubmit call event or a Before Navigate call event; submitting the data
                                                                                        2
                                       Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 3 of 13




                                   1              inputs to a designated entity; and clearing, by the anti-key logger, confidential data

                                   2              from the data inputs to protect against the threat of key logging malware capturing

                                   3              the confidential data.

                                   4              2.     Claim 11

                                   5   11. A computer program product to prevent Software key logging including computer program

                                   6       code embedded in a non-transitory microprocessor-readable storage medium executable by

                                   7       a microprocessor, which when executed on the microprocessor, implements a method,

                                   8       comprising:

                                   9              installing and maintaining an anti-key logger at a most privileged access level for

                                  10              browser events in an Application Programming Interface (API) stack; detecting, by

                                  11              the anti-key logger, a browser form Submission initiation call event associated with

                                  12              data inputs entered by a user, wherein the form submission initiation call event is
Northern District of California
 United States District Court




                                  13              an OnSubmit call event or a Before Navigate call event; submitting the data inputs

                                  14              to a designated entity; and clearing, by the anti-key logger, confidential data from

                                  15              the data inputs, thereby protecting against the threat of key logging malware

                                  16              capturing the confidential data.

                                  17              3.     Claim 22

                                  18   22. A method for preventing software key logging executable by a microprocessor,

                                  19       comprising:

                                  20              installing and maintaining an anti-key logger at a most privileged access level for

                                  21              browser events in an Application Programming Interface (API) stack; detecting, by

                                  22              the anti-key logger, a browser form Submission initiation call event associated with

                                  23              data inputs entered by a user in a user input area of a web page, wherein the form

                                  24              submission initiation call event is an OnSubmit call event or a BeforeNavigate call

                                  25              event; submitting the data inputs to a designated entity; identifying form input

                                  26              fields on the web page having confidential data; clearing, by the anti-key logger,

                                  27              the confidential data to prevent capture of the confidential data by key logging

                                  28              malware; and wherein the clearing of the confidential data is performed regardless
                                                                                     3
                                            Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 4 of 13




                                   1                   of whether or not key logging malware is present.

                                   2                   4.      Claim 26

                                   3        26. A computer program product to prevent Software key logging including computer program

                                   4            code embedded in a non-transitory microprocessor-readable storage medium executable by

                                   5            a microprocessor, which when executed on the microprocessor, implements a method,

                                   6            comprising:

                                   7                   installing and maintaining an anti-key logger at a most privileged access level for

                                   8                   browser events in an Application Programming Interface (API) stack; detecting, by

                                   9                   the anti-key logger, a browser form Submission initiation call event associated with

                                  10                   data inputs entered by a user in a user input area of a web page, wherein the form

                                  11                   submission initiation call event is an OnSubmit call event or a BeforeNavigate call

                                  12                   event; submitting the data inputs to a designated entity; identifying form input
Northern District of California
 United States District Court




                                  13                   fields on the web page having confidential data; clearing, by the anti-key logger,

                                  14                   the confidential data to prevent capture of the confidential data by key logging

                                  15                   malware; and wherein the clearing of the confidential data is performed regardless

                                  16                   of whether or not key logging malware is present.

                                  17                                         III.     DISCUSSION

                                  18   A.       Legal Standard

                                  19            Claim construction is a question of law, although it may have factual underpinnings. See

                                  20   Icon Health & Fitness, Inc. v. Polar Electro Oy, 656 Fed. App’x 1008, 1013 (Fed. Cir. 2016); see

                                  21   also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357

                                  22   (Fed. Cir. 2016). It “serves to define the scope of the patented invention and the patentee’s right

                                  23   to exclude.” HTC Corp. v. Cellular Communs. Equip., LLC, 877 F.3d 1361, 1367 (Fed. Cir.

                                  24   2017); see also O2 Micro Int’l Ld. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir.

                                  25   2008) (stating that the purpose of claim construction is “to determin[e] the meaning and scope of

                                  26   the patent claims asserted to be infringed”) (internal quotation marks omitted).

                                  27            Claim construction proceeds according to important principles of interpretation. First, “the

                                  28   claims of a patent define the invention,” Innova/Pure Water, Inc. v. Safari Water Filtration Sys.,
                                                                                         4
                                         Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 5 of 13




                                   1   Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004). The words of a claim are generally given their

                                   2   “ordinary and customary meaning,” which is the “meaning that the term would have to a person of

                                   3   ordinary skill in the art in question at the time of the invention.” Phillips, 415 F.3d at 1312–13.

                                   4   “The inquiry into how a person of ordinary skill in the art understands a claim term provides an

                                   5   objective baseline from which to begin claim interpretation.” Id. at 1313. Such a person “read[s]

                                   6   the claim term not only in the context of the particular claim in which the disputed term appears,

                                   7   but in the context of the entire patent, including the specification.” Id.

                                   8          “In some cases, the ordinary meaning of claim language as understood by a person of skill

                                   9   in the art may be readily apparent even to lay judges, and claim construction in such cases

                                  10   involves little more than the application of the widely accepted meaning of commonly understood

                                  11   words.” Id. at 1314. In other instances, however, claim language requires interpretation. In

                                  12   construing claim language, the court looks to “those sources available to the public that show what
Northern District of California
 United States District Court




                                  13   a person of skill in the art would have understood disputed claim language to mean,” including

                                  14   “the words of the claims themselves, the remainder of the specification, the prosecution history,

                                  15   and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms,

                                  16   and the state of the art.” Id. (quotations and citations omitted).

                                  17          “[T]he claims themselves provide substantial guidance as to the meaning of particular

                                  18   claim terms.” Id. at 1314. The “context in which a term is used in the asserted claim,” “[o]ther

                                  19   claims of the patent in question, both asserted and unasserted,” and “[d]ifferences among claims”

                                  20   are all instructive. Id. “The claims, of course, do not stand alone” and instead “must be read in

                                  21   view of the specification,” which is “[u]sually . . . dispositive” and “the single best guide to the

                                  22   meaning of a disputed term.” Id. at 1315.

                                  23          Courts “normally do not interpret claim terms in a way that excludes disclosed examples in

                                  24   the specification.” Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1305 (Fed.

                                  25   Cir. 2007). However, in general, “limitations from the specification are not to be read into the

                                  26   claims.” Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998). That is

                                  27   because “the purposes of the specification are to teach and enable those of skill in the art to make

                                  28   and use the invention and to provide a best mode for doing so.” Phillips, 415 F.3d at 1323. The
                                                                                          5
                                             Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 6 of 13




                                   1   effect and force of specifications varies. “[U]pon reading the specification in that context, it will

                                   2   become clear whether the patentee is setting out specific examples of the invention to accomplish

                                   3   those goals, or whether the patentee instead intends for the claims and the embodiments in the

                                   4   specifications to be strictly coextensive.” Id.

                                   5            In addition to consulting the specification, “the court should also consider the patent’s

                                   6   prosecution history.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir. 1995),

                                   7   aff’d, 517 U.S. 370 (1996) (citing Graham v. John Deere Co., 383 U.S. 1, 33 (1966)). However,

                                   8   because the “prosecution history represents an ongoing negotiation between the [Patent and

                                   9   Trademark Office] and the applicant,” it “often lacks the clarity of the specification” and therefore

                                  10   “is less useful.” Phillips, 415 F.3d at 1317.

                                  11            Though intrinsic evidence—the claims, specification, and prosecution history—is more

                                  12   significant and reliable than extrinsic evidence, courts may also consider the extrinsic record in
Northern District of California
 United States District Court




                                  13   claim construction, including expert and inventor testimony, dictionaries, and learned treatises. Id.

                                  14   at 1317–18. “Within the class of extrinsic evidence, . . . dictionaries and treatises,” “especially

                                  15   technical dictionaries . . . can assist the court in determining the meaning of particular terminology

                                  16   to those of skill in the art” because they “endeavor to collect the accepted meanings of terms used

                                  17   in various fields of science and technology.” Id. at 1318.

                                  18            Further, expert testimony can “provide background on the technology at issue, to explain

                                  19   how an invention works, to ensure that the court’s understanding of the technical aspects of the

                                  20   patent is consistent with that of a person of skill in the art, or to establish that a particular term in

                                  21   the patent or the prior art has a particular meaning in the pertinent field.” Id. However,

                                  22   “conclusory, unsupported assertions” are not useful, nor should the court accept expert testimony

                                  23   “that is clearly at odds with the claim construction mandated by the claims themselves, the written

                                  24   description, and the prosecution history.” Id. (quotation and citation omitted).

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                            6
                                            Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 7 of 13




                                   1   B.      Analysis

                                   2            Trusted Knight’s        No construction necessary.
                                                Proposal
                                   3                                    If construed, the term means “position so that it prevents
                                                                        malware from having a superior level of access.”
                                   4
                                                IBM’s Proposal          “kernel level”
                                   5

                                   6           The term to be construed is “most privileged access level.” Trusted Knight maintains that

                                   7   the term does not require construction, as it “can be readily understood by a person of ordinary

                                   8   skill in the art as having its plain and ordinary meaning without the need for any special

                                   9   construction.” Opening Brief at 1. However, it also provides a proposed construction, should the

                                  10   Court determine that construction is necessary. Id. at 2. For its part, IBM believes that claim

                                  11   construction is necessary, and it urges the Court to construe the claims more narrowly than

                                  12   Trusted Knight believes is appropriate.
Northern District of California
 United States District Court




                                  13           In particular, Trusted Knight proposes that if construction is necessary, the term should be

                                  14   construed as “position so that it prevents malware from having a superior level of access.” Id. at

                                  15   10. IBM contends that the term has no plain and ordinary meaning and should be construed as

                                  16   “kernel level.” IBM’s Responsive Claim Construction Brief (“Responsive Brief”) at 6–7, Docket

                                  17   No. 67. In essence, Trusted Knight asks the Court to furnish the term with a relative meaning

                                  18   (“position so that it prevents malware from having a superior level of access”), while IBM asks the

                                  19   Court to adopt an absolute construction of the term (“kernel level”). It is Trusted Knight’s

                                  20   contention that IBM’s construction is an attempt to “narrow” or “limit the scope of the claims to

                                  21   avoid infringement.” Opening Brief at 10.

                                  22           The parties clearly disagree about the scope of this term, which presents the Court with a

                                  23   dispute it must resolve. “It is not the meaning of the words that determines whether a term needs

                                  24   to be construed; rather, it is whether there is an actual dispute over the scope of the term.”

                                  25   Simpson Strong-Tie Co., Inc. v. Oz-Post Int’l, LLC, 373 F. Supp. 3d 1288, 1294 (N.D. Cal. 2019);

                                  26   O2 Micro, 521 F.3d at 1362 (“When the parties present a fundamental dispute regarding the scope

                                  27   of a claim term, it is the court’s duty to resolve it.”).

                                  28           In resolving the interpretative dispute presented by the parties, the Court must determine
                                                                                            7
                                         Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 8 of 13




                                   1   whether “most privileged access level” has a plain and ordinary meaning or whether claim

                                   2   construction is necessary. While it may sometimes be “readily apparent” that a term has an

                                   3   “ordinary meaning . . . as understood by a person of skill in the art,” the Court does not find a

                                   4   plain and ordinary mean of the term “most privileged access level” to be “readily apparent” such

                                   5   that nothing “more than the application of the widely accepted meaning of commonly understood

                                   6   words” will be required. Id. at 1313–14. The declaration submitted by Trusted Knight does not

                                   7   convince the Court that a person of ordinary skill in the art would conclude otherwise. The

                                   8   declaration from Adam Sorini, a computer scientist at Exponent (an engineering and scientific

                                   9   consulting firm), states:

                                  10                  No construction is needed for the term “most privileged access
                                                      level.” This term has a plain and ordinary meaning that is readily
                                  11                  understood by a POSITA to a reasonable degree of certainty. In the
                                                      context of the ’473 Patent and its invention for protecting against
                                  12                  form grabbing malware, “most privileged access level” refers to a
Northern District of California
 United States District Court




                                                      level of access superior to any other software components (including
                                  13                  malware, if present) accessing sensitive data in the browser memory
                                                      space.
                                  14

                                  15   Declaration of Adam Sorini (“Sorini Decl.”) ¶ 46, Docket No. 62-1.

                                  16          However, Mr. Sorini’s allegation is conclusory, and offers the Court little more than his

                                  17   conclusion that the tern “has a plain and ordinary meaning that is readily understood by a

                                  18   POSITA.” Id.; see also id. ¶ 53 (“[I]t is my opinion that the term ‘most privilege [sic] access

                                  19   level’ does not require construction.”). For its part, IBM has submitted a declaration from Patrick

                                  20   McDaniel, a computer science professor (at Pennsylvania State University), who testified that

                                  21   “‘most privileged access level’ is meaningless to a person having ordinary skill in the art.”

                                  22   Declaration of Patrick McDaniel (“McDaniel Decl.”) ¶ 6, Docket No. 69. In support of that

                                  23   contention, he noted that the term is not “commonly used,” does not have a “commonly

                                  24   understood meaning,” lacks a “dictionary definition,” and that, were a person of ordinary skill in

                                  25   the art to see the term in isolation, he or she “would be forced to ask: the ‘most privileged access

                                  26   level of what?’” Id. ¶¶ 58, 59. The lack of a readily apparent plain and ordinary meaning –

                                  27   combined with Trusted Knight’s failure to present any convincing evidence that a person of

                                  28   ordinary skill in the art could readily understand the term as having a plain and ordinary meaning
                                                                                         8
                                           Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 9 of 13




                                   1   – requires the Court to construe the term. To do so, it looks to “those sources available to the

                                   2   public that show what a person of skill in the art would have understood disputed claim language

                                   3   to mean,” including “the words of the claims themselves, the remainder of the specification, the

                                   4   prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning

                                   5   of technical terms, and the state of the art.” Phillips, 415 F.3d at 1314.

                                   6          First, the Court looks to the words of the claims themselves. Phillips, 415 F.3d at 1314.

                                   7   On this issue, the Court notes the term disputed by the parties is “most privileged access level,”

                                   8   not “more privileged access level.” While the word most does not necessarily foreclose the

                                   9   construction advanced by Trusted Knight (“position so that it prevents malware from having a

                                  10   superior level of access”), it suggests reference to the zero-ring level for two reasons: (1) because

                                  11   the word most is a superlative word which typically refers to one thing – that which enjoys

                                  12   supremacy above all else, and (2) because, the zero-ring level is, as the ’473 Patent states, “the
Northern District of California
 United States District Court




                                  13   level with the most privileges . . . also known as the kernel level.” ’473 Patent 8:50–53 (emphasis

                                  14   added). Put differently, if the zero-ring level is without dispute literally the level with the most

                                  15   privileges and access,2 it is thus the “most privileged access level.”

                                  16          Indeed, the parties reached a conclusion involving these very claim terms in earlier

                                  17   litigation. In 2015, the parties participated in a claim construction proceeding regarding several

                                  18   disputed terms in the predecessor ’445 Patent. See Trusted Knight Corp. v. Int’l Bus. Machines

                                  19   Corp., No. CV 14-1063-LPS-CJB, 2015 WL 7307134 (D. Del. Nov. 19, 2015), judgment entered

                                  20   sub nom. Trusted Knight Corp. v. Int’l Bus. Machines Corp. & Trusteer, Inc., No.

                                  21   CV141063LPSCJB, 2015 WL 13123196 (D. Del. Dec. 23, 2015), and aff’d, 681 F. App’x 898

                                  22   (Fed. Cir. 2017) (available at Docket No. 62-5 in this case). In that proceeding, the parties agreed

                                  23   to construe the term “0-ring level” (which the parties agree here is synonymous with “kernel

                                  24   level”) as “most privileged access level.” Id. at *7. Trusted Knight argues IBM should not now

                                  25

                                  26   2
                                         As the patents indicate, and as the parties explained both in their briefing and at the technology
                                  27   tutorial, computer operating systems have different “ring levels” at which different programs
                                       operate. The “kernel level” or “zero-ring level” (or Ring 0 level) is considered the most privileged;
                                  28   it interacts with physical hardware, like the computer processing unit and memory. The “user
                                       level” or “Ring 3 level” is the least privileged level; it is typically where software processes run.
                                                                                           9
                                         Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 10 of 13




                                   1   be permitted to “revers[e] course and argu[e] that this claim is somehow unclear or indefinite.”

                                   2   Reply Claim Construction Brief (“Reply”) at 13. Instead, Trusted Knight asks the Court to ignore

                                   3   the fact that the parties previously agreed to equate the meaning of these two terms. When asked

                                   4   to clarify why the parties had previously agreed to construe the term “zero-ring level,” IBM

                                   5   explained that the parties previously believed it “was not a terminology . . . amenable to a jury”

                                   6   and so the parties sought language that would be more “readily understood.” Transcript at 29.

                                   7   Trusted Knight did not meaningfully disagree this contention. See, e.g., id. at 7 (“Here’s this term

                                   8   in the claim. We want to make it understandable. We think that ‘zero-ring level,’ in the context of

                                   9   the claim, is not understandable. It’s confusing.”). The parties’ prior agreement equating “zero-

                                  10   ring level” with “most privileged access level,” is consistent with IBM’s current construction.

                                  11   Construction of the predecessor ’473 Patent is highly informative to the dispute herein.

                                  12          Trusted Knight argues that the invention taught by the ’473 can operate at different levels,
Northern District of California
 United States District Court




                                  13   including at the ring-three level and thus the operation of invention would be inconsistent with

                                  14   IBM’s construction. See Transcript at 24–25. However, the invention described in the ’473

                                  15   Patent can be installed at the zero-ring level but operate at the three-ring level. See Transcript at

                                  16   52, 54, 63. Indeed, Trusted Knight highlights this distinction in its supplemental briefing, noting

                                  17   that “[t]he Court recognized that in order to encompass the anti-form-grabbing embodiments

                                  18   covered by the ’473 Patent’s claims, the anti-key logger necessarily may ‘operate’ or be

                                  19   ‘embodied’ in user space and still be ‘installed’ in the kernel level.” Docket No. 88 at 4.

                                  20          IBM’s construction is supported by the specifications. First, all of the embodiments in the

                                  21   ’473 Patent describe the zero-ring level, and none show installation other than at the zero-ring

                                  22   level. While the Court is mindful that importing limitations from the specification is

                                  23   inappropriate, see, e.g., Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1328 (Fed. Cir.

                                  24   2002) (noting that the district court erred by important a limitation from the specification into the

                                  25   claim); CollegeNet, Inc.v. ApplyYourself, Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005) (“[T]his

                                  26   court will not at any time import limitations from the specification into the claims.”), it also

                                  27   notes that it is appropriate to consider the specification for proper context about the meaning of a

                                  28   contested term, see CollegeNet, 418 F.3d at 1231; AquaTex Indus., Inc. v. Techniche Sols., 419
                                                                                         10
                                         Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 11 of 13




                                   1   F.3d 1374, 1382 (Fed. Cir. 2005) (looking to “[t]he combined teachings within the specification”

                                   2   for evidence of how one of ordinary skill in the art would understand a term). Here, the fact that

                                   3   all of the embodiments in the ’473 Patent describe installation at the zero-ring level suggests that

                                   4   installation at the zero-ring level is what is contemplated by the ’473 Patent. Put differently, there

                                   5   is no indication from the embodiments that the patentee meant to cover anything other than

                                   6   installation at the zero-ring level.

                                   7           Second, the patent also purports to protect against all of the following:

                                   8                   Window title enumeration using FindWindow( )
                                                       BHO or Firefox Browser Extension hooks
                                   9                   LSP (Layered Service Provider)
                                                       DDE (Dynamic Data Exchange) using WWW GetWin dowinfo
                                  10                      topic
                                                       OLE (Object Linking and Embedding) using IWeb Browser2
                                  11                   API Hooking (e.g. Wininet HttpSendRequest)
                                                       Windows Hooking (e.g. SetWindowsHookEx, WH GET
                                  12                      MESSAGE/WH KEYBOARD)
Northern District of California
 United States District Court




                                                       Form grabber key loggers
                                  13                   Browser location (current URL) gatherers
                                  14
                                       ’473 Patent 9:25–38. However, at the hearing, IBM argued that protection against at least some of
                                  15
                                       the listed threats would require installation at the zero-ring level. See Transcript at 48–50.
                                  16
                                       Although Trusted Knight challenged the notion that protection against all of these threats would
                                  17
                                       require installation at the zero-ring level, it conceded that protection against some of them would
                                  18
                                       require installation at that level:
                                  19
                                                       THE COURT: Well, but let me ask you. To protect against API
                                  20                   hooking, you need protection, I assume, at the zero-ring level.
                                                       Correct?
                                  21
                                                       MR. GUPTA: And, Your Honor, Diagram 7 -- if you could pull
                                  22                   that up, please, Max -- you know, I think makes this pretty clearly.
                                                       So, yeah, for hook-based keyloggers, Your Honor, that’s where they
                                  23                   live, and that’s where you want the protection in the kernel space,
                                                       and that's the relevant most privileged access level.
                                  24
                                       Id. at 58. In addition, Trusted Knight did not challenge the fact that, as for threats that do not
                                  25
                                       require installation at the zero-ring level, protection could still be provided if installation occurred
                                  26
                                       there. Id. at 52–53. Hence the embodiments highlighted by Trusted Knight would not be
                                  27
                                       categorically excluded if installation were to be required at the kernel- or zero-ring level. Id.
                                  28
                                                                                          11
                                         Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 12 of 13




                                   1          Finally, the scope of the ’445 Patent also indicates that the invention is installed at the

                                   2   zero-ring level. See, e.g. ’445 Patent at 7:39–43 (“This invention protects against malicious form-

                                   3   grabbing software and stops it from capturing passwords and other data. Initially, software in

                                   4   accordance with the present invention installs itself at the 0 ring level for all browser events within

                                   5   a stack.”) (emphasis added). Trusted Knight seeks to disavow the force of the ’445 Patent and its

                                   6   specifications, arguing that the prior claims of the ’445 Patent were “absolutely not relevant.”

                                   7   Transcript, at 63. Trusted Knight contends that “the claims of a predecessor patent are not binding

                                   8   on the scope of a successor patent,” see Docket No. 88 at 1, and that the scope of the ’473 Patent is

                                   9   in fact different from the scope of the ’445 Patent, id. at 2. Specifically, it contends that “[t]he

                                  10   ’473 Patent’s claims are specifically tailored to defeating form-grabbing keyloggers in user space,

                                  11   whereas the (now invalid) ’445 Patent’s claims were tailored to defeating both hook-grabbing key

                                  12   loggers and form-grabbing key loggers.” Id. at 3. This makes it “inappropriate to look to
Northern District of California
 United States District Court




                                  13   references in the ’445 Patent’s specification and claims when interpreting the scope and proper

                                  14   construction of the ’473 Patent’s claims.” Id. at 4. However, this position is directly contradicted

                                  15   by arguments advanced by Trusted Knight at the claim construction hearing:

                                  16                  THE COURT: Let me stop you right there. So when you say -- as
                                                      I understand, what you're saying is that this was an attempt to really
                                  17                  bring clarity to the ’445 on this point, not to change the nature or the
                                                      scope of the invention?
                                  18
                                                      MR. GUPTA: Oh, absolutely not, no. I mean, Your Honor, I’m
                                  19                  sure that my brothers here representing IBM would never allow a
                                                      scope in the change, nor would that be appropriate.
                                  20
                                                      ...
                                  21
                                                      THE COURT: All right. How do you explain -- going to the ’445,
                                  22                  which is relevant because that defines the scope. You can't exceed
                                                      the scope of the ’445.
                                  23
                                                      MR. GUPTA: Correct.
                                  24
                                                      ...
                                  25
                                                      MR. GUPTA: We should absolutely be held to the specification of
                                  26                  the ’445 because it’s the same specification in the ’473.
                                  27   Transcript at 8, 60, 64. Trusted Knight agrees the ’473 Patent does not exceed the scope of the

                                  28   ’445 Patent. That the ‘445 Patent involves software that inserts and executes at a zero-ring level in
                                                                                          12
                                           Case 3:19-cv-01206-EMC Document 91 Filed 07/02/20 Page 13 of 13




                                   1   an API stack, see, e.g., ‘445 Patent at 11:37–39, counsels strongly in favor of construing the term

                                   2   “most privileged access level” to mean “zero-ring level.”3

                                   3                                        IV.      CONCLUSION

                                   4           For the foregoing reasons, the Court construes the term “most privileged access level” to

                                   5   mean “zero-ring level.” As noted above, the parties agree that “kernel level” and “zero-ring level”

                                   6   are the same thing; the Court adopts the term “zero-ring level” because that was the term agreed to

                                   7   by the parties in their prior litigation and its meaning will be comprehensible to the jury.

                                   8
                                   9           IT IS SO ORDERED.

                                  10

                                  11   Dated: July 2, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21   3
                                         To be sure, several of the claim terms of the ’445 Patent were found to be indefinite, and several
                                  22   claims were invalidated on that basis. See Trusted Knight, 2015 WL 7307134, at *7 (finding “In
                                       response to the software key logging through the API stack to an internet communication port”
                                  23   and “a process of passing the encrypted data to a 3-ring level where a hook inserted by a hook-
                                       based key logger” to be indefinite); see also Trusted Knight Corp. v. Int'l Bus. Machines Corp.,
                                  24   681 F. App'x 898, 904 (Fed. Cir. 2017) (affirming district court ruling and holding that claims 21
                                       and 23 were invalid for indefiniteness). However, those determinations were not made on grounds
                                  25   relevant here. Invalidated claims do not “cease to be a part of the intrinsic record merely because
                                       they are invalid.” Docket No. 87 (IBM’s Supplemental Brief) at 2 (citing Texas Digital Sys., Inc.
                                  26   v. Telegenix, Inc., 308 F.3d 1193, 1202 (Fed. Cir. 2002) (“When a patent is granted, prosecution is
                                       concluded, the intrinsic record is fixed, and the public is placed on notice of its allowed claims.”)).
                                  27   Likewise, “district courts have considered indefinite claims when construing other claims in the
                                       same patent.” Id. (citing Network-1 Sec. Sols., Inc. v. Cisco Sys., Inc., 692 F. Supp. 2d 632, 640,
                                  28   643 (E.D. Tex. 2010) (citing language in indefinite claims 1 and 4 for constructions of two of the
                                       terms to be construed)).
                                                                                          13
